UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: o Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 1ST CENTURY BANCSHARES, INC. (Name of Registrant as Specified in Its Charter) PALISAIR CAPITAL PARTNERS, L.P. PALISAIR CAPITAL, LLC ZACHARY JAMES COHEN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PALISAIR CAPITAL PARTNERS, L.P. May 6, 2008 Dear Fellow Stockholder: Palisair Capital Partners, L.P. (“Palisair Partners”) and the other participants in this solicitation are the beneficial owners of an aggregate of 593,692 shares of common stock of 1st Century Bancshares, Inc. (“1st Century” or the “Company”), representing approximately 6.0% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, Palisair Partners does not believe that the Board of Directors of the Company is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held on Thursday, May 29, 2008, beginning at 5:00 p.m. local time, at 1st Century Bancshares’ office located at 1875 Century Park East, Suite 100, Los Angeles, California 90067 for the following: 1. To elect our nominee (the “Nominee”) to the Board; 2. To ratify the appointment of Perry-Smith LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2008; and 3. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) of such meeting. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GREEN proxy card today.The attached Proxy Statement and the enclosed GREEN proxy card are first being furnished to the stockholders on or about May 6, 2008. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contactMacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed on the next page. Thank you for your support. /s/ Zachary James Cohen Zachary James Cohen Palisair Capital Partners, L.P. If you have any questions, require assistance in voting your GREEN proxy card, or need additional copies of our proxy materials, please call MacKenzie Partners, Inc. at the phone numbers listed below. 105 Madison Avenue New York, New York 10016 (212) 929-5500 (Call Collect) proxy@mackenziepartners.com or CALL TOLL FREE (800) 322-2885 2008 ANNUAL MEETING OF STOCKHOLDERS OF 1ST CENTURY BANCSHARES, INC. PROXY STATEMENT OF PALISAIR CAPITAL PARTNERS, L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GREEN PROXY CARD TODAY Palisair Capital Partners, L.P. (“Palisair Partners”) is the largest stockholder of 1st Century Bancshares, Inc. (“1st Century” or the “Company”).We do not believe that the Board of Directors of the Company (the “Board”) is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders scheduled to be held on Thursday,
